Motion to amend order entered November 8, 1940 [260 App. Div. 984], denied. Motion for leave to appeal to *884the Court of Appeals denied. Memorandum: Our decision in this case was not based upon section 7-a of the Religious Corporations Law. The complaint, including the contract which is made a part thereof, does not successfully plead possession in the plaintiffs-appellants. It shows on the other hand that defendants-respondents have been in continuous possession since 1897. The Statute of Limitations is, therefore, a bar. A complaint that states facts constituting a defense against the cause of action therein set forth does not state a cause of action. (Beisheim. v. People, 255 App. Div. 429.) Present — Crosby, P. J., Cunningham, Taylor, Harris and McCum, JJ.